DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the GPU DP port”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 3 recites, “a custom STP message”. However, the specification does not describe the meaning of the claimed “custom STP message”. Therefore, it is unclear what type of message is a custom STP message.
Claim 4 is rejected for depending from claim 3 as well as reciting the STP message.
Claim 4 recites the limitation, “the DB AUX messages”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, the specification does not describe the meaning of the claimed “DB AUX messages”. Therefore, it is unclear what type of messages are included in “the DB AUX messages”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al (US 20180284871 A1) in view of Wyatt et al (US 20130054998 A1), referred as Wyatt’998.
Regarding claim 1, A method in a virtual, augmented, or mixed reality system (Surti [0030], “methods”; [0159], “system 1100 can also include, couple with, or be integrated within a wearable device, such as … augmented reality device, or virtual reality device”), comprising: 
a GPU determining or detecting an absence of image data (Surti [0032], “logic (e.g., within a GPU or processor) detects lack of change to a scene (e.g., in a video or image stream) (lack of change to a scene is interpreted as reading on an absence of image data)”); 
shutting down a portion, component, or function of the GPU (Surti [0032], “logic (e.g., within a GPU or processor) detects lack of change to a scene (e.g., in a video or image stream) (lack of change to a scene is interpreted as reading on an absence of image data) and in response causes one or more components of the GPU (such as one or more cores) to shut down (shutting down a portion, component, or function of the GPU).”);
Surti does not disclose
shutting down a communication link between the GPU and a DB; 
shutting down a portion, component, or function of the DB; 
shutting down a communication link between the DB and a display panel; and 
shutting down a portion, component, or function of the display panel.
However, Wyatt discloses 
shutting down a communication link between the GPU and a DB (Wyatt’998 [0023], “after a detected period of inactivity, … the GPU to be disabled or powered down (disabled or powered down GPU will cause shutting down of the comm link between the GPU and bridge 105/DB)”; [0025], “an exemplary GPU 102, bridge 105, and display panel 110 can communicate using an embedded display port (eDP) (link between a DB and GPU)”); 
shutting down a portion, component, or function of the DB (Wyatt’998 [0023], “after a detected period of inactivity, … the GPU to be disabled or powered down (disabled or powered down GPU will cause a portion or function of bridge 105/DB to be shutdown)”; [0025], “an exemplary GPU 102, bridge 105, and display panel 110 can communicate using an embedded display port (eDP) (link between a DB and GPU is disabled thus shutting down a portion of the bridge)”); 
shutting down a communication link between the DB and a display panel (Wyatt’998 [0047], “in step 716 of FIG. 7, the display panel backlight is dimmed after the inactivity timer reaches a second prescribed time T2 (interpreted as reading on shutting down a communication link between the DB and a display panel, because the display does not receive any frame from the GPU or bridge 105 after timer reaches T2)”); and 
shutting down a portion, component, or function of the display panel (Wyatt’998 [0047], “In step 718 of FIG. 7, the display panel 110 is turned off (shutting down a portion, component, or function of the display panel)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Surti with Wyatt’998 to implement a functionality to shutdown various components of the system during inactivity or lack of new frame data. This would have been done to reduce the power consumption of the system.
Regarding claim 3, Surti in view of Wyatt’998 discloses the method of claim 1, further comprising the GPU DP port sending a custom STP message to the DB (Wyatt [0025], “an exemplary GPU 102, bridge 105 (DB) … can communicate (send a custom STP message) using an embedded display port (eDP) standard (GPU DP port) which defines standardized display panel interfacing for internal connections (e.g., graphics cards to notebook display panels).” [0032], “a time for turning on the SRC local frame buffer 108 would be when the GPU drivers 302 are ready to initialize the SRC 106. (interpreted as comprising a custom STP message corresponding to initializing SRC by the GPU)”).
Regarding claim 5, Surti in view of Wyatt’998 discloses the method of claim 1, wherein the portion, component, or function of the GPU is selected from the group consisting of memory read, compression, and color segmentation (Surti [0057], “In graphics applications, the ROP 226 is a processing unit … the ROP 226 includes compression logic to compress z or color data that is written to memory and decompress z or color data that is read from memory.”).
Regarding claim 6, Surti in view of Wyatt’998 discloses the method of claim 1, wherein the portion, component, or function of the DB is memory write (Surti [0156], “Graphics data (such as render targets, frame buffers, or texture maps) may be stored across Previously Presented memory devices, allowing partition units to write portions of graphics data”).
Regarding claim 7, Surti in view of Wyatt’998 discloses the method of claim 1, wherein the portion, component, or function of the display panel is selected from the group consisting of video RAM and a MIPI receiver (Surti [0241], “a mobile industry processor interface (MIPI) display interface 2255 (MIPI interface interpreted as comprising a MIPI receiver)”).
Regarding claim 8, Surti in view of Wyatt’998 discloses the method of claim 1, further comprising the GPU sending a wake up signal to the DB (Wyatt’998 [0041], “a GPU driver initiated GPU wake (GPU sending a wake up signal to DB) that exits the display panel from a self-refresh mode”).
Regarding claim 10, Surti in view of Wyatt’998 discloses the method of claim 1, further comprising the GPU sending a wake up signal to the communication link between the GPU and a DB (Wyatt’998 [0025], “exemplary GPU 102, bridge 105, and display panel 110 can communicate using an embedded display port (eDP)”; Wyatt’998 [0041], “a GPU driver initiated GPU wake that exits the display panel from a self-refresh mode (GPU sending a wake up signal)”).
Regarding claim 11, Surti in view of Wyatt’998 discloses the method of claim 1, wherein the portion, component, or function of the GPU, the communication link between the GPU and a DB, the portion, component, or function of the DB, the communication link between the DB and a display panel, the portion, component, or function of the display panel are shut down asynchronously (Wyatt’998 fig. 7; Also paragraph [0047] discloses the claimed asynchronous shutdown).
Regarding claim 12, Surti in view of Wyatt’998 discloses the method of claim 1, further comprising the DB sending an embedded line control message to the display panel (Wyatt’998 fig. 1; [0025], “bridge 105 (DB), and display panel 110 can communicate using an embedded display port (eDP) (eDP used by DB to send an embedded line control message to the display panel)”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Surti et al (US 20180284871 A1) in view of Wyatt’998 and further view of Wittenbrink et al (US 20170243319 A1).
Regarding claim 2, Surti in view of Wyatt’998 discloses the method of claim 1, but does not disclose reorganizing frame data to reduce transfer time.
However, Wittenbrink discloses reorganizing frame data to reduce transfer time (Wittenbrink [0089], “decreasing the latency (reducing transfer time) between the sensor data and displaying updated image data on the display device 770 is implemented by sequentially rendering and scanning out sub-frames (reorganizing frame data to reduce latency/transfer time) of the image data rather than waiting to scan out an entire image frame.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Surti and Wyatt’998 further with Wittenbrink to process sub-frames. This would have been done to improve the processing efficiency of the system by reducing system latencies.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Surti et al (US 20180284871 A1) in view of Wyatt’998 and further view of Wyatt et al (US 20130021352 A1), Wyatt’352.
Regarding claim 4, Surti in view of Wyatt’998 discloses the method of claim 3, but does not disclose further comprising the GPU sending the STP message to the DB AUX messages
However, Wyatt’352 discloses
further comprising the GPU sending the STP message to the DB AUX messages (Wyatt’352 [0033], “to cause display device 110 to enter a panel self-refresh mode, GPU 240 may transmit a message (an STP message) … GPU 240 may transmit the message using a side-band signaling method, such as by transmitting the message using an auxiliary communications channel (to DB AUX message)”; [0034], “receiving the message to enter the panel self-refresh mode … Display device 110 transitions control for driving LCD … to video signals generated by SRC 220 (a bridge, see fig. 2A)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Surti further with Wyatt’352 to incorporate sending aux messages. This would have been done to optimize system resources by using efficient communication channels when appropriated. See for example, Wyatt’352 [0045].
Regarding claim 9, The method of claim 8, but does not disclose wherein the GPU sends the wake up signal via an AUX communication link.
However, Wyatt’352 discloses the GPU sends the wake up signal via an AUX communication link (Wyatt’352 [0056], “GPU 240 may send messages … by using the auxiliary communications channel (aux link) in communications path 280 … signaling to display device 110 (signal) to … exit (wake up) the panel self-refresh mode.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Surti further with Wyatt’352 to utilize an aux link for sending messages. This would have been done to optimize system resources by using efficient communication channels when appropriated. See for example, Wyatt’352 [0045].
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 6253261 B1).
Regarding claim 13, Murphy a method in a virtual, augmented, or mixed reality system (Murphy fig. 2; col. 8, l. 60, “video overlay and video streams units (virtual reality system comprising video overlays).”), comprising: 
a GPU obtaining a frame of image data (Murphy col. 1, l. 36, “A graphics-processing system typically interfaces to the display controller through a "frame store" or "frame buffer"”);
Murphy does not expressly disclose
the GPU identifying a section of the frame of image data
a direct memory access controller sending the identified section of the frame of image data to a DB without further processing of the image data.
However, Murphy suggests
the GPU identifying a section of the frame of image data (Murphy col. 2, l. 14, “There are several other processes performed in a 3D graphics computer system … The visible portion (GPU identifying a section of the frame of image data) of the image volume is then projected onto a viewing plane”); and 
a direct memory access controller sending the identified section of the frame of image data to a DB without further processing of the image data (Murphy col. 9, l. 1, “transferring data across a direct memory access channel between a memory and an input/output device (sending the identified section of the frame of image data to a output device/a DB without further processing of the image data)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a DMA for image data transfers as disclosed by Murphy. This would have been done to improve system performance.
Regarding claim 14, Murphy discloses the method of claim 13, wherein the section of the frame of image data is a row of non-black image data (Murphy col. 7, l. 51-58 disclose row of non-black image data).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Surti et al (US 20180284871 A1) and further view of Wyatt et al (US 20130054998 A1), referred as Wyatt’998.
Regarding claim 15, Murphy discloses the method of claim 13, but does not disclose further comprising: 
shutting down a portion, component, or function of the GPU; 
shutting down a portion, component, or function of the DMA; 
shutting down a communication link between the GPU and a DB; 
shutting down a portion, component, or function of the DB; 
shutting down a communication link between the DB and a display panel; and 
shutting down a portion, component, or function of the display panel.
However Surti discloses 
shutting down a portion, component, or function of the GPU (Surti [0032], “logic (e.g., within a GPU or processor) detects lack of change to a scene (e.g., in a video or image stream) (lack of change to a scene is interpreted as reading on an absence of image data) and in response causes one or more components of the GPU (such as one or more cores) to shut down (shutting down a portion, component, or function of the GPU).”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy with Surti to shut down a portion of the GPU.
This would have been done to conserve system resources when no images are available for processing.
Surti does not disclose
shutting down a communication link between the GPU and a DB; 
shutting down a portion, component, or function of the DB; 
shutting down a communication link between the DB and a display panel; and 
shutting down a portion, component, or function of the display panel.
However, Wyatt discloses 
shutting down a communication link between the GPU and a DB (Wyatt’998 [0023], “after a detected period of inactivity, … the GPU to be disabled or powered down (disabled or powered down GPU will cause shutting down of the comm link between the GPU and bridge 105/DB)”; [0025], “an exemplary GPU 102, bridge 105, and display panel 110 can communicate using an embedded display port (eDP) (link between a DB and GPU)”); 
shutting down a portion, component, or function of the DB (Wyatt’998 [0023], “after a detected period of inactivity, … the GPU to be disabled or powered down (disabled or powered down GPU will cause a portion or function of bridge 105/DB to be shutdown)”; [0025], “an exemplary GPU 102, bridge 105, and display panel 110 can communicate using an embedded display port (eDP) (link between a DB and GPU is disabled thus shutting down a portion of the bridge)”); 
shutting down a communication link between the DB and a display panel (Wyatt’998 [0047], “in step 716 of FIG. 7, the display panel backlight is dimmed after the inactivity timer reaches a second prescribed time T2 (interpreted as reading on shutting down a communication link between the DB and a display panel, because the display does not receive any frame from the GPU or bridge 105 after timer reaches T2)”); and 
shutting down a portion, component, or function of the display panel (Wyatt’998 [0047], “In step 718 of FIG. 7, the display panel 110 is turned off (shutting down a portion, component, or function of the display panel)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Surti with Wyatt’998 to implement a functionality to shutdown various components of the system during inactivity or lack of new frame data. This would have been done to reduce the power consumption of the system.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JITESH PATEL/Primary Examiner, Art Unit 2612